 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDMayer B. Cohen,Bernard Cohen and Peary Cohen,d/b/a River-sideWholesale DistributorsandLocal 597, Chauffeurs, Team-sters,Warehousemen&Helpers, a/w International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica.Case No. 1-CA-3863.May 14, 1963DECISION AND ORDEROn February 12, 1963, Trial Examiner Benjamin B. Lipton issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Intermediate Report.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report andsupporting briefs.The Board' has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the Trial Examiner'sfindings, con-clusions, and recommendations,' as modified herein.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner with the following modifications :1.The following paragraph shall be substituted for paragraph 2 (a)of the Recommended Order :(a)Reinstitute its ticketing operation at its place of business inBurlington,Vermont, and offer to Mary Piche, Theresa Francis,i Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch andMembers Fanning and Brown].2The General Counsel excepts to the Trial Examiner's failure to order the reinstatementof the discriminatees and to his failure to affirmatively order the Respondent to resume itsticketing operation.We find merit in these exceptions.While the Respondent did resumeits ticketing operation sometime in August 1962,it apparently did so on a limited ortemporary basis,in order to perform the marking for a new store opening,and reemployedfour of the five discriminatees(Stoddert,Cruickshank,and Lillian and Theresa Francis)on a similar temporary basis.This cannot be regarded as a restoration to thestatus quoanteWe have rejected Respondent'scontention that the marking operation alwaysexisted solely for marking merchandise to be used in the initial stocking of new stores.We have found,instead, that only 20 percent of its marking operation involved suchmerchandise,and that 80 percent involved merchandise sold through old stores and inde-pendent outlets on a continuing and permanent basis. In these circumstances,and con-sidering also Respondent's prior unfair labor practices found by the Board, we shallmodify the Recommended Order of the Trial Examiner and affirmatively order the re-instatement of the ticketing operation on a permanent basis, i.e., to thestatusquo as itexisted prior to May 25, 1962, along with the reinstatement of all the discriminatees.Town & Country Manufacturing Company,Inc., et al,136 NLRB 1022, enfd.316 F. 2d846 (C A. 5).142 NLRB No. 72. RIVERSIDE WHOLESALE DISTRIBUTORS581Gloria Stodd,ert,Olivia Cruickshank,and Lillian Francis immediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges,and make them whole for anyloss of pay suffered bythem in the mannerset forthin the section of the IntermediateReport entitled"The Remedy"as modifiedby theDecision and Orderherein.2.The following paragraph shall be substituted for paragraph2(b) of the Recommended Order.(b)Upon request,bargain collectivelywith the above-namedUnion as the exclusive representative of all the employees in theappropriate unit in respect to rates of pay,wages, hours of employ-ment, and other conditions of employment,and embody any under-standing reached in a signed agreement.3.Substitute in the notice for the last paragraph beginning "WEWILLmake whole" . . .the following paragraph :WE WILL reinstitute our ticketing operation at Burlington,Vermont, and we will offer to the employees named below im-mediate and full reinstatement to their former or substantiallyequivalent positions and make them whole for any loss of earn-ings by reason of the discrimination against them.Theresa FrancisGloria StoddertMary PicheOlivia CruickshankLillian Francis4.The following note shall be added to the bottom of the noticeimmediately below the signature line :NoTE.-We will notify any of the above-named employeespresently serving in the Armed Forces of the United States oftheir right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge fromthe Armed Forces.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,which was heard before Trial Examiner Benjamin B. Liptonin Burlington,Vermont,on October 16, 1962,involves allegationsby theGeneral-Counsel that the Respondent violated Section 8(a) (1), (3), and(5) of the NationalLabor Relations Act.'All parties were represented and participated in the hearing,and they waived oral argument on the record.The General Counsel and theRespondent filed briefs which have been duly considered.Upon the entire record in the case,3 and from my observation of the witnesses,3I make the following:1The charge was filed and served on June 25,1962, and the General Counsel's complaintthereon was issued on October 31, 1962.2 On the Trial Examiner's own motion,the record transcript is corrected at page 21,line 4, to read "And"instead of "In."8All credibility findings herein are based,at least in part, on the demeanor of the wit-=nesses at the hearing. 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged at two locations, "Main Street" and "Chase Mills,"in Burlington, Vermont, in the distribution of paper goods, household items, sportinggoods, toys, and related products.During the year preceding issuance of the com-plaint,Respondent shipped goods directly in interstate commerce valued in excessof $50,000.Respondent admits, and I find, that it is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 597, Chauffeurs, Teamsters, Warehousemen & Helpers, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, hereincalled the Union, is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The prior caseOn January 30, 1962,4 the Board issued a Decision and Order against the instantRespondent,5 finding independent violations of Section 8(a) (1), (3), and (5) of theAct.Those unfair labor practices, which occurred in June 1961 during the timetheUnion was organizing Respondent's 18 employees in Burlington, Vermont,consisted of (a) various acts of interference, restraint, and coercion of employees,(b) the discriminatory discharges of Theresa Francis and Olivia Cruickshank (whoworked as "ticket girls" and are again involved in the present case) and John Cruick-shank, and (c) a refusal to bargain with the Union, demonstrated as the majorityrepresentative of Respondent's employees in an appropriate unit 6The Boardordered that Respondent cease and desist from its unlawful conduct, reinstate theunlawfully discharged employees, make backpay restitution, and, upon request,bargain collectively with the Union.Prior to the Board's Order, Theresa Francishad been restored to her job; on March 5 Olivia Cruickshank was reinstated; andon May 18 Respondent submitted to the Board backpay checks which were there-after turned over to the three discharged employees.The Board's earlier findings are properly considered evidence relevant in thepresent case with respect to questions of Respondent's union animus and discrimina-tory motivation, and generally these findings form the background against whichRespondent's further violations alleged herein must be evaluated?B. The pleadingsThe General Counsel alleges in substance that on May 25, Respondent unilaterallyterminated its ticketing operation; removed, subcontracted, and transferred the sameout of the appropriate unit (to be performed instead at certain retail stores which itcontrols) ; and discharged five named "ticket girls" who had theretofore performedthe ticketing operation.A dual theory is advanced by the General Counsel,8 insubstance, that: (1) Respondent engaged in the foregoing conduct for unlawfulreasons, thereby discouraging membership in the Union in violation of Section8(a)(3); and (2) Respondent had engaged in a failure to bargain in violation ofSection 8(a)(5), by unilaterally undertaking the described acts without notifying,consulting, or bargaining with the Union, and that the remedy therefor is the sameas in the case of a Section 8(a)(3) violation, namely, restoration of the ticketingoperation and reinstatement of the discharged ticket girls with backpay.Respondentin itsanswer, as amended at the hearing, indicates its acceptance of theBoard's Decision and Order and therefore concedes that the Union is the majorityrepresentative of Respondent's employees in an appropriate unit, which includes the"ticketgirls," and that it is obligated to bargain collectively with the Union.However,it denies commission of the alleged unfair labor practices,and assertsas an affirmative4All dates are in the year 1962 unless otherwise specified.5135 NLRB 686.6Documentary evidence established that 13 of the 18 employees In the unit signed cardsauthorizing the Union to represent them.7N.L.R.B.v.Reed c6Prince Manufacturing Company,205 F. 2d 131, 139 (C.A. 1), cert.denied 346 U.S. 887;E. V. Prentice Machine Works,Inc.,120NLRB 1691.8As clarified at the hearing. RIVERSIDEWHOLESALEDISTRIBUTORS583defense, in substance, that: (a) it has acted to achieve compliance with the Board'sOrder; (b) before terminating its ticketing operation, its intention to discontinuethe operation and the reasons therefor were fully explained to the Union, which madeno objection "whatever" to the discontinuance; (c) the discontinuance was not aunilateral act on its part but was effected with the agreement of the Union; (d) theticketing operation is a function "normally performed by the retail dealers who arepurchasers from the Respondent and the operation is most efficiently, economically,and satisfactorily done by such persons"; and (e) the Respondent has not sub-contracted the ticketing operation, or any part thereof, but has "completely terminatedall connection with this operation" and had done so "with the concurrence" of theUnion.C. The evidenceIn February or March, after the Board's Decision and Order, the Union requestedRespondent to enter into collective-bargaining negotiations.Thereafter, the partieswere in communication with each other in an effort to set up a bargaining conference,but were unable to meet until May 31.9About 3:15 p.m. on May 25, Frederick Dykeman, the Union's secretary-treasurer,received a telephone call from A. Pearley Feen, Respondent's attorney.Feen in-formed Dykeman that Respondent was going to lay off the ticket girls that afternoonand wanted to know what the Union was going to do about it. Dykeman repliedthat he was not prepared to say what the Union would do, that when the Union foundout the circumstances of the layoff it would then have an answer.At the end of thatworkday, May 25, five of the six ticket girls in the department were terminated.ioThey received their pay together wtih a written notice that they were being "laid off"because Respondent was "temporarily discontinuing the ticket operation."Theemployees had no prior notice or indication of any kind of an impending "layoff."Beginning on May 31, the record shows four collective-bargaining sessions betweenthe parties, all attended by Attorneys A. Pearley Feen and Samuel H. Rothman for theRespondent, and by Secretary-Treasurer Dykeman and Business Agent Charles Ray-mond for the Union.Only limited discussion was had concerning the ticket girls.At the first meeting, Rothman brought up the subject of the ticket girls and asked whatthe Union's intentions were in that regard.Raymond then merely raised a questionconcerning Respondent's retention of one of the ticket girls (presumably Johnson,who was given office work) which was not in accord with seniority, and Rothman said,"Well, if you're going to make an argument about this particular girl, we'll drop herand there won't by any discussion about it."At the second meeting, on June 6,Mayer B. Cohen, partner and operating head of Respondent, was also present.ForRespondent it was stated that it was not doing the ticketing work any more, andthat it was not its job as a wholesaler to mark goods for other retail companies.At this time, Respondent's position was that since it had no ticket girls, there wasno reason to include them under the terms of the contract.Within a week, at thethird meeting, the parties agreed that if Respondent resumed the operation, the ticketgirls would be included.On June 15, the parties held their final meeting, and havingno success in reaching a contract, further negotiations were ceased.In addition, at unspecified times, Business Agent Raymond had one meeting withAttorneys Feen and Rothman and two other meetings just with Feen.Raymondtestified without contradiction that at his last meeting with Feen he indicated that theUnion was going to complain to the Board that the ticket girls were illegally dis-charged, and Feen replied, "What do you want to get the Board here for, to put usout of business?" iiRespondent does busines with 1,000 to 1,500 retail customers.The three partnersconstituting Respondent are majority stockholders and effectively control a numberof retail establishments. It is evident, and virtually admitted, that Respondent is thealter egoof these separate companies, which are sometimes referred to in the recordas Respondent's retail "outlets."A stipulation in evidence shows that, as of May 25,I It does not appear, and there is no allegation, that Respondent refused to meet withthe Union."Those terminated were Theresa Francis, Mary Plebe, Gloria Stoddert, Olivia Cruick-shank, and Lillian Francis.The sixth ticket girl, Claire Johnson, was apparently assignedto work in the office.11 I do not credit the testimony of Mayer B. Cohen that he told the Union in June thatthe ticket girls were "laid off" on May 25 because Respondent had no new openings.Cohen is generally discredited,infraThat he made such a statement is uncorroboratedby Dykeman and Raymond, whose testimony is substantially unrefuted as to what wassaid atthe meetings. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDthere were in existence nine of Respondent's own retail outlets which Respondent hadopened on various dates, as follows: 12 one store in 1957; three in 1958; one in 1959;two in 1960; and two in 1961.13As earlier noted, Respondent made an affirmative statement in its answer that, onMay 25, it had "completely terminated" all connection with the ticketing operation,and that the ticketing function was "most efficiently, economically and satisfactorilydone" by the retail stores or outlets which "normally" perform this operation.At thehearing,Mayer B. Cohen, managing partner, testified as to Respondent's reasonsfor discontinuing the ticketing, viz: The ticket girls were terminated on May 25 becauseRespondent had no more openings of new retail outlets.The only reason for theexistence of the ticketing operation was to make it easier to open up a new store, byrelieving the store of the task of marking the initial shipment of merchandise it re-ceived from Respondent.The discontinuance was not based on any savings to begained by having the retail stores do all the ticketing.14In April, Cohen left on a vacation to Europe.At the time, there were five newstores 15"in the works" which were expected to be opened by May 10.When Cohenreturned from vacation on May 9, he learned that the plans for the five new storeshad "fallen through." 16Upon this information, Cohen made the decision to elim-inatethe ticketing operation.After May 25, he said, all marking of merchandisewas done by the retail stores themselves.Elsewhere in his testimony he indicatedthat the termination of the ticketing department resulted in an economy to Respond-ent which was "substantial." 17Cohen testified that it takes "almost a month" of marking to get merchandise readyfor a new store.Thus, it should only have absorbed about 9 months to prepare forthe 9 new openings of Respondent during the 4 years of the ticketing operation fromJune 1958 to May 25, 1962. Cohen attempted to explain that when Respondent has12The pertinent data follows:StoreApproximate date ofopeningLocationBur-Win Sales, Inc__________________________March 27,1957____-_-_Winooski, VermontFairland, Inc (two stores)__________________June 10, 1958_________-Rutland, and Fair Haven,VermontMan-Bur Sales, Inc-------------------------September 22,1958----Manchester,Now Hamp-shire.Buff-Sales Company, Inc____Oct ober 28, 1959-------Cheektowaga, New YorkNewco Sales, Inc____________________________Jul v 20, 1960___________Dayton, OhioSeneca-Buff, Inc_____________________________September 23, 1960 ---West Seneca, New YorkHertel-Buff, Inc___________________March 22, 1961________Buffalo, New YorkNiagara-Buff, Inc___________________________March 22, 1961________Nia,ara, New York1E Cohen's positive and repeated assertions that Respondent commenced its ticketingoperationin 1960 isdiscredited,inter aiie,as against Olivia Cruickshank's testimony thatshe has been doing full-time ticketing work for Respondent since June 1958, when thedepartment was being operated with two ticket girls.14However, in reply to a leading question by Respondent at a later point in his testi-mony, Cohen averred that there was no other reason for discontinuing the ticketing opera-tionexcept for economic purposes and the fact that it could be done by the people thatbought the merchandise16 One in Plattsburgh, New York ; one in 'Colony, New York ; and three in Virginia15Cohen's testimony as to when he realized he had no more new openings was shifting,evasive, and, I find, generally unbelieveable.The point is significant regarding Respond-ent's failureto notify the Union and the ticket girls earlier than May 25 of the decisionto discontinue the ticketing operationCohen gave varying statements as to when heacquired this information, e g , (1) when he came back in May he was "definitely sure" ;(2) sometime between May 9 (the date of his return) and May 25 (the date of the dis-continuance) ; (3) between May 19 and 25Cohen also testified that Respondent couldnot stay inbusinesswithout new openings. It seems curious that Cohen, as manager ofthe business, would not receive word of such an important development even while he wason vacation.17However, Cohen stated that he had "no idea" what the employees were paid to do theticketing at Respondent's retail outlets.He also saiditwas a "normal" assumption thatthe Union was going to ask for more money for the ticket girls, but denied that he con-sidered this factor when he decided to "lay off" the ticket girls RIVERSIDE WHOLESALE DISTRIBUTORS585two or three new openings scheduled, and they were not going to be opened "for aweek or so, or a month, and there was a week or so that there was no marking," theticket girls were not let go but were put on ticketing "for whoever there was, forHarry's Discount or Man-Bur." (The latter store is one of Respondent's outlets,supra,and the former is not.)At another point, Cohen said the ticket girls werekept on even though they were not needed, because Respondentthoughtthey weregoing to open up a new store. Theresa Francis testified that during her 2-yeartenure most of the ticketing work was done for the "old" or established outlets ofRespondents.Cohen later conceded that when the girls were not ticketing for newopenings (i.e., the great portion of the time) they were ticketing for "old" stores ofRespondent and for one or two independent stores.Respondent also sought to show that ticketing work was "slack" in May whenthe decision was made to discontinue the department.However, Olivia Cruickshanktestified that on May 25 the girls were ticketing for seven of Respondent's outlets(which Cohen substantially confirmed in his testimony) and that the work then was"busy."Two other ticket girls indicated that there was "some" slack in the periodfrom the end of April to the end of May, of about a day a week, and that the timewas filled in with other work, e.g., "circling catalogs," but that this "slack" was notdifferent from those in the past during which there had never been a layoffAs already shown, contract negotiations between the parties had broken off onFriday, June 15.On June 20, the Union commenced a strike against Respondentwhich was ended sometime in July or August. On June 25, the charge alleging theparticular violations involved herein was filed by the Union.During the week end-ing August 10, Respondent recalled three of the "discontinued" ticket girls, and inthe week of September 14, it recalled the remaining two.18Cohen stated that as soon as he was aware that Respondent had a new storeopening, he hired the ticket girls right back.He referred specifically to a new storein Dover, New Hampshire, negotiations for which, he said, were begun about June 30.A stipulation reveals that three new stores were opened by Respondent in 1962;RiversideWholesale, Ltd, in Montreal, Canada, on August 31; Man-Bur Sales inDover New Hampshire, on October 10; and Newco Sales, in Methuen, Massachusetts,on November 15.19 Olivia Cruickshank testified that, following their return to workin August and September, the girls were ticketing for a new store in Dover and anindependent, Harry's Discount.D. Concluding findings1.The Section 8(a)(3) violationRespondent's asserted reasons for "completely terminating" the ticketing opera-tion on May 25 and discharging the five ticket girls, particularly as sought to beexplained by its managing partner, Mayer B. Cohen, at the hearing, impress me ascontrived and wholly unconvincing. Its initial position, set out in its answer, wasin effect that the ticketing operation was "most efficiently, economically and satis-factorily" performed by the retail dealers where the function "normally" belongs.However, without more, this explanation contained serious flaws.It failed toestablish a justifying motivation for discontinuing the department with six ticketgirls, after 4 years of continuous operation, at a time when Respondent was. aboutto engage in collective-bargaining negotiations with the Union, having been so orderedby the Board following general findings of unfair labor practices antagonistic to theunionizing of its employees.At the hearing, Mayer B. Cohen, embarking on a some-what different course, strived to show an immediate economic need to eliminate thedepartment.The theory he offered was that theonlypurpose for the existence ofthe ticketing operation was to "lend a helping hand" to Respondent's own retailoutlets in advance in their opening, and that the department was discontinued onMay 25 when it became evident that there would be no more new openings. Inlight of the plain facts and ordinary logic, this testimony of Cohen defies credulity.Over a period of 4 years, the ticketing department devoted less than 20 percent ofthe time marking merchandise for new openings, while the contrary appeared, thatthe great bulk of the work in the department was employed in servicing the "old"or established outlets of Respondent, as well as certain independent retailers. Surely,in the long gaps between new openings-only one opening in 1959 and two in each18The first recalled were 'Olivia Cruickshank and Theresa and Lillian FrancisTheyworked a total of 3 days until the week of September 14, when Mary Piche and GloriaStoddert were recalled, at which time work was resumed on a full-time basis19According to Cohen, the opening of the Methuen store was 95 percent certain, andticketing was being performed for this store as of the hearing date, October 16, 1962 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the years 1960 and 1961-there were periods when there was no immediate out-look for opening new stores,aswas allegedly the situation in May 1962.Andin the past there were no layoffs,let alone any discontinuance of the operation, eventhough Cohen testified that Respondent could not stay in business without new open-ings.Particularly in view of these facts,the testimonial narrative of Cohen as tothe immediate events which allegedly precipitated the elimination of the ticket de-partment on May 25 stands as highly implausible.Thus, as against a total experienceof about two new openings a year, the explanation is given that(a) in April whenCohen was leaving on vacation,there were assertedly five new openings scheduled atonce in different locations to be effected by May 10; (b) when Cohen returned onMay 9, he discovered that in his brief absence all five of these openings had collapsed;(c) as there was utterly no contemplation of further openings,he decided to, and onMay 25 did,"completely"discontinue the ticketing operation;(d) about June 30Respondent commenced negotiations to open a new store in Dover, New Hampshire,and thereafter it opened three new stores on October 10 and 31 and November 15;and (e)the ticket girls who had been"discontinued"were recalled,effectively in mid-September.The Respondent offered no records or documentary proof of any kind.As a witness,Cohen appeared to me as having a careless regard for the oath.Mattersabout which,as operating manager of the business,he should readily have had athis command,he frequently mis-stated,was evasive,or changed his testimony Insum, Respondent's reasons for discontinuing the ticketing operation are discredited.On the record evidence,I find there was no economic necessity demonstrated tojustify the discontinuance.Respondent'sunion animus and discriminatory disposition are evident in theprior unfair labor practices found by the Board,as to which Mayer B. Cohenhimself was directly involved.Two of the ticket girls, Theresa Francis and OliviaCruickshank,were previously discharged on account of their union activitiesWhenRespondent decided to discontinue the ticketing,itwas preparing to meet withtheUnion in bargaining negotiations,in ostensible compliance with the Board'sOrder.The alleged economic considerations which Respondent advanced in itsanswer and at the hearing, as I find, were pretextuous and seized upon by Respond-ent to cloak its real motive.It is fairly apparent that Respondent had been oper-ating the ticketing department essentially for the purpose of marking and pricingmerchandise it shipped to its own retail outlets-a function which manifestly itfound economically desirable over a period of 4 years.These retail outlets, underRespondent's control,could feasibly perform the ticketing work theretofore doneby Respondent.By transferring the operation to its outlets,Respondent wouldavoid the obligation to bargain with the Union concerning the ticketing department,and at the same time relieve itself of known union adherents.Respondent effectedthe action with no advance notice to the ticket girls and virtually none to the Union,undoubtedly with a hope that such a summary transfer of a function within its owngeneral operations would go unopposedContract negotiations with the Unionlasted about 2 weeks in four sessions,were broken off, and a strike ensued on June 20.The Union,as it previously told Respondent it would,filed the instant charge onJune 25.About a month later the strike was terminated.Thereafter,Respondent,under pressure,retracted its "discontinuance" of the ticket operation and com-menced reinstatement of the ticket girls.From the entire record,itmay be rea-sonably inferred,and it is my conclusion,thatRespondent transferred or "sub-contracted"the ticketing operation out of the appropriate unit to avoid bargainingobligations imposed by the Act,and for discriminatory reasons, thereby violatingSection 8(a) (3), as alleged 202The Section 8(a)(5) violationAs found by the Board,and conceded by Respondent herein, the Union is themajority representative in an appropriate unit consisting of-All employees employed at Respondent's Burlington,Vermont,plants, includingdrivers,warehousemen,checkers and ticket girls, but excluding office clericalemployees,guards, professional employees,and all supervisors as defined inSection 2(11) of the Act.24Preston Feed Corporation,134 NLRB 629,enfd 309 F.2d 346(C A4) ; N L R.B vBrown-Dunkin Company,Inc.,287 F 2d 17(CA. 10) ;Ethel J.Hinz,as an individualand as Executrixof the Estateof Lester F. Hinz,d/b/a Myers Ceramic Products Co,140 NLRB 232 RIVERSIDE WHOLESALE DISTRIBUTORS587The finding above that Respondent discharged the ticket girls in avoidance ofits statutory bargaining obligation is in itself sufficient to sustain the refusal-to-bargainallegation.The complaint on this score is made out on further grounds.At 3:30 p.m. onMay 25, when Attorney Feen for Respondent telephoned Dykeman of the Union,thedecisionhad already been made to terminate the ticketing operation.Feen toldDykeman Respondentwas going tolay off the ticket girls that afternoon and askedwhat the Union was going to do about it. An hour and a half later, at the endof the workday, the girls were notified of their "layoff" and the discontinuance ofthe department.The evidence is devoid of support for Respondent's contentionsthat the Union concurred or acquiesced in Respondent's decision, that there wasany cognizable consultation or bargaining between the parties on the subject, orthat the Union waived any objection to this action by failing to protest. It isplainly apparent that the Union was effectively delivereda fait accomplion May 25of Respondent's termination of the ticketing department. In the circumstances, Ifind, as alleged in the complaint, that Respondent unilaterally discontinued itsticketing operation and transferred or "subcontracted" the same out of the ap-propriate unit without notifying, consulting, or bargaining with the Union.Thus,Respondent acted in derogation of its obligation to bargain with the Union con-cerning a mandatory subject of collective bargaining, in violation of Section8(a)(5).21IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring inconnection with the operations of Respondent described in section I above, havingclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Iwill recommend that it cease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.When the unfair labor practicesherein were committed, including the discriminatory termination of five employees,Respondent was under order of the Board in the prior case to cease and desist fromengaging in unlawful discriminations against employees and from infringing in anyother manner upon the rights of employees guaranteed in Section 7 of the Act.Clearly, a cease-and-desist order in its broad form is again warranted and willaccordingly be recommended 22It has been found that Respondent unlawfully discontinued its ticketing opera-tion and discharged its ticket girls in violation of Section 8(a) (3). It has also beenfound that Respondent acted in derogation of its statutory bargaining obligationin violation of Section 8(a)(5), by failing to notify, consult, or bargain with theUnion concerning its decision to discontinue the ticketing department.As to eitherviolation, standing alone, the appropriate remedy would be the same, i.e., restorationof thestatus quo anteby resumption of the discontinued or transferred operation,and reinstatement of the discharged employees with backpay.23However, it appears in the record that about a month before this hearing Respond-ent undertook to reinstate the discharged girls and resume its ticketing operation.Therefore, while the recommended cease-and-desist order will enjoin Respondentfrom engaging in the specific Section 8(a)(3) and (5) conduct found herein, anaffirmative order appears unnecessary, and will not be included, that the ticketingoperation be resumed and the ticket girls reinstated.Having found that Respondent has failed to fulfill its statutory bargainingobligation, I will recommend that Respondent be ordered to bargain in good faithwith the Union, upon request, as the exclusive representative of its employees in theappropriate unit, and, if an understanding is reached, embody such understanding ina signed agreement.21Esti Neiderman and Gizela Eisner, co-partners,doing businessas Star Baby Co,140NLRB 678;Adams Dairy, Inc.,137 NLRB 815;Exchange Parts Company,139 NLRB 710.And seeTown & Country Manufacturing Company, Inc—et al—136 NLRB 102222N L R B. v. Express Publishing Company,312 U.S. 426;NLRB v. Entwistle MfgCo., 120 F 2d 532 (C.A. 4).23 E.g.,Adams Dairy, Inc, supra 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDHaving found that Respondent discriminatorily terminated Theresa Francis, MaryPiche, Gloria Stoddert,Olivia Cruickshank,and Lillian Francis, who apparently havesince been reinstated by Respondent,I will recommend that Respondent make themwhole for any loss of earnings suffered by reason of the discrimination againstthem by payment to them of a sum of money equal to that which they would normallyhave earned,absent the discrimination,from the date of their discrimination to thedate of their reinstatement,lessnet earnings during such period,with backpaycomputed on a quarterly basis in the manner established by the Board in F. W.Wool-worth Company,90 NLRB 289.Such pay loss shall be computed with interest atthe rate of 6 percent per annum in the manner set forth in IsisPlumbing&HeatingCo., 138 NLRB 716. It will be further recommended that Respondent preserve andupon request,make available to the Board, all payroll records,social security paymentrecords, timecards,personnel records and reports, and all other records necessaryand useful to determine the amount of backpay due under the terms of this Rec-ommended Order.Upon the foregoing findings of fact,and upon the entire record in the case, I makethe following.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Local 597,Chauffeurs,Teamsters,Warehousemen&Helpers,a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, is alabor organization within the meaning of the Act.3.By unlawfully discontinuing its ticketing department and terminating TheresaFrancis, Mary Piche, Gloria Stoddert, Olivia Cruickshank,and Lillian Francis, therebydiscouraging membership in the above-named labor organization,Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) of the Act.4.By unilaterally terminating its ticketing operation and transferring or "sub-contracting"the same out of the appropriate unit without notifying,consulting, orbargaining with the above-named labor organization,Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act.5.By the aforesaid unfair labor practices,Respondent has interfered with, re-strained, and coerced employees in the exercise of their rights guaranteed in Section7 of the Act,and thereby has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing finding of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent,Mayer B Cohen,Bernard Cohen and Peary Cohen,d/b/a Riverside Wholesale Distributors,Burling-ton; Vermont,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Failing and refusing to bargain collectively with Local 597.Chauffeurs,Teamsters,Warehousemen&Helpers, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,as the exclusive representativeof its employees in the appropriate unit of all employees at its Burlington,Vermont,plants, including drivers, warehousemen,checkers,and ticket girls,but excludingoffice clericals,guards, professional employees,and supervisors as defined in theAct, by unilaterally terminating,transferring, or subcontracting its ticketing operationswithout notifying,consulting,or bargaining with the above-named labor organiza-tion or with any other labor organization its employees may select as their exclusivebargaining representative.(b)Discouraging membership in the above-named labor organization, or anyother labor organization,by discharging,laying off, or refusing to reinstate itsemployees,or in any other manner discriminating in regard to their hire or tenureof employment or any term or condition of employment,except to the extentpermitted by Section 8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.(c) In any other manner interfering with, restraining,or coercing its employeesin the exercise of their rights guaranteed in Section 7 of the Act. RIVERSIDE `WHOLESALE DISTRIBU'IORS5892.Take thefollowing affirmative action designed to effectuate the policies of the(a) Bargain,upon request,with the above-named labor organization as theexclusive representative of all the employees in the aforementioned appropriate unit(b)Make wholeTheresa Francis, Mary Piche,Gloria Stoddert,Olivia Cruick-shank,and Lillian Francis for any loss of earnings they suffered by reason of thediscrimination against them in the manner set forth in the section of the IntermediateReport entitled"The Remedy "(c)Preserve and, upon request.make available to the Board or its agents, forexamination or copying,all payroll records,social security payment records, time-cards,personnel records and reports,and all other records, as set forth in thesection of the Intermediate Report entitled"The Remedy."(d) Post at its "Main Street"and "Chase Mills" plants in Burlington,Vermont,copies ofthe attachednoticemarked"Appendix"24Copies of said notice, to befurnished by the Regional Director for the First Region,shall, after being dulysigned by the Respondent,be posted immediately upon receiptthereof,and be main-tained for a period of 60 consecutive days thereafter,in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered,defaced, or covered by anyother material.(e)Notify the Regional Director for the First Region, in writing, within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepsRespondent has taken to comply herewith.2524 If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the noticewillbe further amended by the substitution of the words "Pursuant toa Decree of the United States Court of Appeals, Enforcing an Order" for the words "Pur-suantto a Decision and Order."21 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read. "Notify the Regional Director for the First Region, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:WE WILL NOT fail and refuse to bargain collectively with Local 597, Chauf-feurs, Teamsters,Warehousemen & Helpers, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, as the exclusivebargaining representative of all our employees in the appropriate unit, byunilaterally terminating, transferring, or subcontracting' our ticketing operationwithout notifying, consulting, or bargaining with the above-named Union orwith any other union our employees may select as their exclusive bargainingrepresentative.WE WILL NOT discourage membership in the above-named Union, or anyother union, by discharging, laying off, refusing to reinstate its employees, orin any other manner discriminating in regard to their hire or tenure of employ-ment or any term or condition of employment, except to the extent permitted bySection 8(a)(3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959WE WILL NOT in any other manner interfere with, restrain, or coerce em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist the above-named or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engagein any other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities.WE WILL, upon request, bargain with the above-named Union as the exclusivebargaining representative of our employees in the appropriate unit. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole the employees named below for any loss of earningsthey may have suffered by reason of the discrimination against them:Theresa FrancisGloria StoddertMary PicheOlivia CruickshankLillian FrancisAll our employees are free to become, remain,or refrain from becoming orremaining members of Local 597, Chauffeurs,Teamsters,Warehousemen&Helpers,a/w International brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers,of America, or of any other labor organization.MAYER B.COHEN, BERNARD COHEN AND PEARY COHEN,D/B/A RIVERSIDE WHOLESALE DISTRIBUTORS,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, Boston,Five Cents Savings Bank Building,24 School Street,Boston 8, Massachusetts,02108,Telephone No. Lafayette 3-8100,if they have any question concerning this notice:or compliance with its provisions.EdmundA. Gray Co.,Inc.andUnited Steelworkers of America,,AFL-CIO.Case No. 21-CA-49923.May 14, 1963DECISION AND ORDEROn February 20, 1963, Trial Examiner Martin S. Bennett issued his:Intermediate Report in the above-entitled proceeding, finding thatRespondenthad engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and.take certainaffirmative action, as set forth in the attached IntermediateReport.Thereafter, Respondent filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board'has delegated its powers in connection with this case to a three-member-panel [Chairman McCulloch and Members Leedom and Fanning].The Board has reviewed the rulings made by the Trial Examiner,at the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediateReport, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings,' conclusions, and recommenda-tions 2 of the Trial Examiner."Member Leedom adopts, as do his colleagues,the TrialExaminer's findingthat theRespondent violated Section 8(a) (3) by terminatingthe employment of itsfemale em-ployees.In view ofthisfinding MemberLeedom also adopts the TrialExaminer's furtherfinding that the Respondentviolated Section 8(a) (5) by terminatingthe female employeeswithout consultingwith the Union. See his separateopinion inHawaii MeatCompany,Limited,139 NLRB 966.2 For the reasonsstated inhis dissenting opinion inIsisPlumbing f HeatingCo., 1318-NLRB 716, Member Leedom would not award interest on the backpay due.142 NLRB No. 70.